DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-06-17 (herein referred to as the Reply) where claim(s) 1-10 are pending for consideration.
Abstract Objections
The Abstract is objected to because of the following informalities:  
The Abstract of the disclosure is objected to because it contains over 150 words.  See MPEP § 608.01(b).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of patents US11082274, US11088885 and US10778484.
Claim(s) 1-10
The claims are unpatentable over the below identified claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) is/are either a broader version or patently the same version of the patented claims identified below among variously co-owned US Patents. Hence, the claims they are not patentably distinct from each other because instant claim(s) is/are anticipated by claim(s) in the identified US Patents.




US Patent
CLAIM(S) in Patent
Instant Appl. Claims
US11082274
4 and 5-8, 10
1, 2, 3
US11082274
5
4
US11082274
6
5
US11082274
33 and 34-37, 39
6, 7, 8
US11082274
34
9
US11082274
35
10
US11088885
4 and 5-8, 10
1, 2, 3
US11088885
5
4
US11088885
6
5
US11088885
15, 16
6
US10778484
39 and 40-43, 45
1, 2, 3
US10778484
40
4


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1 and 2-5, 6 and 7-10
With regards to the element(s)
	a prefix generated based on an entirety or a portion of the time-domain main body signal
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1, 6 and 2-5, 7-10
The independent claims recite:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted. Particularly it is unclear as to which element is being applied to the phrasing “which is delayed according to different delay lengths” (i.e., Is the correlation operation delayed? Or the processing relationships delayed?).  Similarly, it is unclear as to which element is being applied to the phrasing “which depends on the processing relationships between the two segments…” (i.e., What depends on the processing relationships? The delays? The correlation operations? The accumulation correlation value?)
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 2, 7 and 3-5, 8-10

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted, particularly the phrase “at least any one of the following is utilized to determining if the signal contains the preamble symbol integer frequency offset estimation method” because there is no antecedent basis for “the preamble symbol integer frequency offset estimation method.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 4, 9 and 5, 10
With regards to the element(s)
	a three-segment structure
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
ATUNGSIRI - US20190349230 teaches correlation operations for preamble symbols having a body, prefix, and postfix.
KIM - US20190097856 teaches preamble symbols having a main body, postfix and prefix.
EP 2571186 teaches a preamble signal having main part, prefix and postfix. The prefix is a shifted version of main part and the postfix is a shift version of the main part (see FIG. 9). However this is different from the claimed invention in that the symbols (e.g., P1) comprises only a single three-segment structure while the claims require each symbol comprise “a combination of at least one first three-segment structure and at least one second three-segment structure.”

Examiner’s Notes
Application Status
Page 1 of the Specification declares the instant application is a DIVISIONAL of US Application No. 15/304,851:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The instant application is not considered a Divisional with respect to parent application US15/304,851 because the claims are not directed to non-elected subject matter that was restricted in US15/304,851. The restriction requirement mail 2018-03-27 restricted the originally filed claims of US15/304,851 into three groups, whereby the Applicant elected group 1.:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The instant claims in the instant application are not directed to the subject matter of Group II nor Group II. This is apparent in that the instant claims do not recite any instances of a frequency-domain symbol (Group II subject matter) nor recites any instance of an inverse Fourier transform (Group III subject matter).
Rather, the instant claims are directed to decoding a preamble symbol that includes time-domain symbols…which is the subject matter of Group I that was elected in US15/304,851. Therefore, the instant application is really a CONTINUATION of US15/304,851 (not a divisional) such that the instant application is excluded from the prohibition of Nonstatutory Double Patenting (NDP) rejections that are provided to proper divisional application as described in MPEP 804. In other words, despite being identified by the Applicant as a “divisional application,” the instant claims are directed to the subject matter of the elected claims in US15/304,851 (and not the unelected claims) and is therefore not a divisional application. NDP rejections using US15/304,851 (and corresponding patent) are allowed, as the instant application is effectively a continuation of US15/304,851.
Related Cases
The Examiner has identified the following US applications as being co-owned by the applicant, Shanghai National Engineering Research Center of Digital Television Co.,Ltd.
US15304851
US15304853
US15304854
US15304856
US16992038
US16992039
US16992040
US16992041

Furthermore, The Examiner has discovered numerous foreign applications also directed to the same subject matter. In examining the instant application, the Examiner found the above applications and notes:
All the above identified applications have claims directed to the subject matter of generating/receiving a preamble symbol that includes at least a three-segment structure. In many cases the claims have near-identical limitations or obvious variations as exemplified in the double patent rejections herein.
In the US Applications, none of the cases have a single information disclosure statement (IDS) filed in them despite the numerous filings directed to the same subject matter (preamble symbols having a three-segment structure). The applicant is reminded they have a duty to disclose to the Office all information known to that individual to be material to patentability. See MPEP 2001.
The Examiner request any identification of other co-owned US applications that may be missing from the above list that has claimed subject matter directed to preamble symbol and three-segment structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415